Howard, J.
The parties had owned a vessel in. equal parts, and the defendant’s share had been sold, when the claims included in this suit were presented to him, and he *553admitted them to be correct and due. But the admission is now restricted to the personal claim, and the controversy is solely upon that portion of the account which embraces the bills against the owners of the vessel.
The defence rests mainly upon the decision in Maguire v. Pingree, 30 Maine, 508. The doctrines of that case have been repeatedly recognized by this Court, as sound, and we have no occasion to question them at this time. In that case, there was neither a settlement, nor an agreement in respect to the claims ; but in this, there was a statement of the account with the owners, after the relation of part owners had been terminated, which the defendant, upon examination, deliberately admitted to be correct, and due from him as claimed.
This admission, in the absence of all evidence, or pretence of any other outstanding bills, under the circumstances, is equivalent to an agreement that, upon a final adjustment of all accounts and liabilities as joint owners, such balance was due to the plaintiff. Upon the payment of that account, it would seem that the entire business would be closed, and the obligations and duties arising from the relation of the parties, as part owners, would be fully discharged.
An express promise to pay the balance thus stated and admitted, is not necessary in order to bind the defendant. An obligation to pay arises from the admitted indebtedness, and a promise to pay is implied by law. Fanning v. Chadwick, 3 Pick. 420.
The default must stand, and the plaintiff is entitled to judgment for the amounts claimed, according to the accounts annexed to his writ.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.